696 S.E.2d 660 (2010)
In the Matter of SAI HYUN LEE.
No. S10Y0635.
Supreme Court of Georgia.
June 28, 2010.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Asst. General Counsel State Bar, Atlanta, for State Bar of Georgia.
Drew Findling, Atlanta, for appellee.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Sai Hyun Lee's (State Bar No. 443998) petition for voluntary surrender of license which she filed pursuant to Bar Rule 4-227(b). In her petition Lee admits that she pled guilty on November 18, 2009 to violating 28 USC § 1746 in the United States District Court for the Northern District of Georgia, Atlanta Division; that the offense is a felony; and that by virtue of this conviction she has violated Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d), the maximum penalty for which is disbarment. Lee requests that she be allowed to voluntarily surrender her license to practice law and asserts that she understands that a voluntary surrender is tantamount to disbarment pursuant to Bar Rule 4-110(f). In its response to Lee's petition, the State Bar urges that the petition be accepted as it is in the best interests of the Bar and the public.
We have reviewed the record and agree to accept Lee's petition for the voluntary surrender of her license. Accordingly, the name of Sai Hyun Lee is hereby removed from the rolls of the persons entitled to practice law in the State of Georgia. Lee is reminded of her duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.